Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 


Claims 1, 4-8, 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Pub # 2013/0258765).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding independent claim 1, Chen et al. teach a structure for an optoelectronic memory (see Fig. 1-92 and paragraph 0016-0023 where OEMC units are memory) , the structure comprising: a first interlayer dielectric layer (240 dielectric layer); a first layer on the first interlayer dielectric layer, the first layer comprised of a metal oxide (layer 210); and a second layer on a portion of the first layer, (see Fig. 1-92 and paragraph 0016-0023, layer 220).  
Even though Chen et al. teach second layer comprised of aluminum or any metal layer (see Fig.2, paragraph 0017) but silent exclusively about the second layer comprised of a donor/acceptor dye. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Chen et al., where aluminum metal property would be called acceptor dye in order to have speedy write / read operation optically.


Regarding claim 4, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen et al. further teach wherein the donor/acceptor dye is a metal-free organic dye (see Fig. 1-92 and paragraph 0016-0020).  

Regarding claim 5, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen et al. further teach wherein the portion of the first layer includes a recess, and the second layer is located in the recess over the first layer (see Fig. 1-92 and paragraph 0016-0021). 

Regarding claim 6, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Chen et al. further teach further comprising: a third layer disposed on the first interlayer dielectric layer beneath the first layer, the third layer including an opening that surrounds the second layer (see Fig. 1-92 and paragraph 0016-0023).  

Regarding claim 7, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Chen et al. further teach further comprising: a first contact coupled to a first portion of the third layer; and a second contact coupled to a second portion of the third layer, wherein the portion of the first layer and the second layer are laterally positioned between the first contact and the second contact (see Fig. 1-92 and paragraph 0016-0022).  

Regarding claim 8, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Chen et al. further teach wherein the portion of the first layer is in direct contact with the first interlayer dielectric layer (see Fig. 1-92 and paragraph 0016-0020).  

Regarding independent claim 16, Chen et al. teach a method of forming a structure for an optoelectronic memory (see Fig. 1-92 and paragraph 0016-0023 where OEMC units are memory)
 the method comprising: forming an interlayer dielectric layer (240 dielectric layer); forming a first layer (layer 210) on the interlayer dielectric layer, the first layer comprised of a metal oxide; and forming a second layer on a first portion of the first layer, (see Fig. 1-92 and paragraph 0016-0023, layer 220).  
Even though Chen et al. teach second layer comprised of aluminum or any metal layer (see Fig.2, paragraph 0017) but silent exclusively about the second layer comprised of a donor/acceptor dye. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Chen et al., where aluminum metal property would be called acceptor dye in order to have speedy write / read operation optically.


Regarding claim 19, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Chen et al. further teach wherein forming the second layer on the first portion of the first layer further comprises: masking the first portion of the first layer with a treatment mask; and after the first portion of the first layer is masked (see Fig. 1-92 and paragraph 0016-0021), performing a surface treatment of a second portion of the first layer surrounding the first portion of the first layer, wherein the surface treatment reduces surface adsorption of the donor/acceptor dye to the second portion of the first layer (see Fig. 1-92 and paragraph 0016-0023).  

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Pub # 2013/0258765) in view of Sharma et al. (US Pub # 2019/0305137).

Regarding claim 2, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen et al. are silent about wherein the donor/acceptor dye is a ruthenium-based organic dye.  
Sharma et al. teach wherein the donor/acceptor dye is a ruthenium-based organic dye (see Fig. 23, paragraph 0036).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Sharma et al. to the teaching of Chen et al. where  the donor / acceptor dye taught by Chen et al. would be replaced with the dye of Sharma et al. in order to improve the device /transistor characteristics.
Further reason to combine the teachings of Chen et al. and Sharma et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards optoelectronics device and transistors.



Regarding claim 3, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Chen et al. are silent about wherein the metal oxide is titanium oxide.    
Sharma et al. teach wherein the metal oxide is titanium oxide (see Fig. 23, paragraph 0036).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Sharma et al. to the teaching of Chen et al. where  the donor / acceptor dye taught by Chen et al. would be replaced with the dye of Sharma et al. in order to improve the device /transistor characteristics.
Further reason to combine the teachings of Chen et al. and Sharma et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards optoelectronics device and transistors.

Allowable Subject Matter
Claims 9-15, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 9 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
a first electrode in the first interlayer dielectric layer; and a second electrode over the first layer, wherein the second layer is positioned between the first electrode and the second electrode.  

Claim 12 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
a field-effect transistor having a drain coupled to a first portion of the first layer, a source coupled to a second portion of the first layer, and a gate electrode, wherein the second layer is laterally positioned between the first portion of the first layer and the second portion of the first layer.  

Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
forming a field-effect transistor having a drain coupled to a second portion of the first layer, a source coupled to a third portion of the first layer, and a gate electrode, wherein the second layer is laterally positioned between the second portion of the first layer and the third portion of the first layer.  

Claim 20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
forming a first electrode in the interlayer dielectric layer; and forming a second electrode over the first portion of the first layer, wherein the second layer is positioned between the first electrode and the second electrode.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824